Citation Nr: 0020736	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for colds and a sinus 
disability due to resection of a tumor of the right parotid 
gland.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of resection of a right parotid gland tumor, poorly 
differentiated carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1975.  

By rating action dated in December 1997, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
confirmed and continued a noncompensable evaluation for 
residuals of a resection of a right parotid gland tumor, 
poorly differentiated carcinoma.  The veteran appealed from 
that decision.  An appeal has also been taken from an October 
1998 rating action denying entitlement to service connection 
for colds and a sinus disability due to the resection of the 
tumor of the right parotid gland.  In February 1999, the 
veteran testified at a hearing at the regional office before 
a hearing officer.  The veteran was scheduled for a video 
conference hearing with a member of the Board of Veterans' 
Appeals (Board) in December 1999; however, he did not report 
for the video conference hearing.  The case is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
an increased rating for residuals of the resection of a right 
parotid gland tumor has been obtained by the regional office.  

2.  The veteran's service medical records reflect that he was 
seen in April 1975 with complaints of a cough and a cold.  

3.  The veteran was seen many years after service by a 
private physician for complaints including a head cold and 
sinus cough.  

4.  No medical evidence has been submitted attributing the 
veteran's current colds and sinus problems to his inservice 
complaints or to resection of his right parotid gland for 
carcinoma.  

5.  There has been no recurrence of the carcinoma following 
resection of the right parotid gland.  

6.  There is no muscle weakness or paresthesia and no 
weakness of the right muscle of the face.  The tongue and 
mouth are normal.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for colds and a sinus disability 
due to residuals of a resection of the right parotid gland 
for carcinoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (1999).  

2.  A compensable evaluation for residuals of a resection of 
the right parotid gland for carcinoma is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7343 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims for service connection for colds 
and a sinus disability due to residuals of a resection of the 
right parotid gland for carcinoma are not well grounded.  The 
Board finds that the claim for an increased rating for 
residuals of a resection of the right parotid gland is well 
grounded.  The Board is satisfied that all relevant facts 
regarding that claim have been properly developed.  

A.  Service connection for colds and a sinus disability 
resulting from residuals of a resection of the right parotid 
gland for carcinoma

The veteran's medical records reflect that he was seen in 
April 1975 with complaints including a cough and a cold. 

VA outpatient treatment records reflect that the veteran was 
seen in August 1988 with a complaint of sinus trouble for 2 
or 3 months.  He had been taking Ornade but had run out of 
it.  It was indicated that he would take over-the-counter 
antihistamines and call if he had a headache or fever.  

In August 1998, the veteran submitted a claim for service 
connection for colds and a sinus disability resulting from 
the parotid gland surgery.  

The regional office later received records from Lawrence C. 
Penvose, D.O., reflecting that the veteran had been seen for 
various conditions in 1996 including complaints of a head 
cold and sinus cough.  An X-ray study of the sinuses in April 
1997 was negative.  

During the February 1999 regional office hearing, the veteran 
testified that he had sore throats and colds and also had 
sinus problems.  

In a June 1999 statement, Darrell R. Smith, M.D., indicated 
that the veteran's main problems were residual pain in the 
area of the dissection and sweating from that side of the 
face on eating.  The veteran stated that he had some mild dry 
mouth symptoms as well.  On examination, he had normal ears, 
nose, oral cavity and oropharynx.  There was a scar on the 
right side of his neck consistent with the parotidectomy and 
neck dissection.  There was no evidence of any residual or 
recurrent tumor.  It was indicated that he had remained 
disease free for 22 years.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In this case, as noted previously, the veteran's service 
medical records reflect that he was seen in April 1975 with 
complaints including a cough and a cold.  Subsequent to 
service, VA outpatient treatment records reflect that the 
veteran was seen in August 1988 with complaints of sinus 
trouble for 2 or 3 months.  A private physician, Dr. Penvose, 
reported treating the veteran in 1996 for complaints 
including a head cold and a sinus cough.  However, those 
episodes were many years after the veteran's separation from 
military service.  Further, an X-ray study of the sinuses in 
April 1997 was negative.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion, or other 
independent evidence that supports his claim for service 
connection for colds and a sinus disability.  The evidence of 
record does not show any medical link between any current 
colds and sinus condition on the one hand and the veteran's 
military service or residuals of a resection of the right 
parotid gland for carcinoma on the other.  Although the 
veteran indicated in August 1998 that his doctor attributed 
his frequent colds and sinus problems to the parotid gland 
surgery, no such statement from a physician is of record.  
Given the evidence that it is of record, the veteran's claims 
for service connection for colds and a sinus disability may 
not be considered well grounded.  Since the claims are not 
well grounded, they must be denied.  Grottveit v. Brown, 
5 Vet.App. 91, (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

B.  Increased (compensable) evaluation for residuals of a 
resection of the right parotid gland for carcinoma

The veteran's service medical records reflect that he was 
seen for a growth on the right side of his neck that was 
diagnosed as a probable sebaceous cyst.  In July 1975, the 
growth was excised.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1975.  He referred to a cyst on his 
neck.  

The veteran was afforded a VA examination in February 1976.  
The examination showed a keloid scar on the right side of the 
neck with a possible sebaceous cyst underneath.  

By rating action dated in March 1976, service connection was 
granted for a keloid scar resulting from a sebaceous cyst on 
the right side of the neck.  The condition was rated 
noncompensably disabling under Diagnostic Codes 7805 and 
7819.  

When the veteran was examined by VA in November 1976, there 
was a freely moveable mass beneath the scar on the right side 
of the veteran's neck.  In a February 1977 rating action, the 
evaluation for the keloid scar was increased to 10 percent.  

The veteran was hospitalized at the Aultman Hospital in 
January 1977 for a recurrent tumor in the area of the right 
parotid gland.  It was noted that the tumor had recurred 
twice previously and had been excised while the veteran was 
in service.  A biopsy was taken, and the diagnosis was 
carcinoma, poorly differentiated, of the right parotid gland.

In a July 1977 rating action, the regional office denied 
service connection for residuals of resection of the tumor of 
the right parotid gland for carcinoma.  

In January 1978 Arnold M. Rosenblatt, M.D., indicated that he 
had reviewed the veteran's medical records and that the 
veteran had developed a swelling of the angle of his right 
jaw during service in the region of the parotid gland and had 
an excision and had a recurrence.  He stated that it had been 
described as a sebaceous cyst but there had never been any 
pathological diagnosis made or any pathology report noted.  
The veteran had come to him in January 1977 with a swelling 
of the angle of his jaw, and he referred him to another 
physician.  At the Aultman Hospital, the veteran had 
undergone an excision of the parotid tumor.  The diagnosis 
was metastatic tumor in the area of the right parotid gland.  
Dr. Rosenblatt stated that he had followed the veteran since 
that time.  He felt that the condition should definitely be 
service connected.  

In an April 1978 rating action, service connection was again 
denied for residuals of resection of the tumor of the right 
parotid gland for carcinoma.  The veteran appealed from that 
decision.  

In June 1980, the Board noted that during service, the 
veteran had a growth removed from the side of his neck and 
that a diagnosis had been made of a sebaceous cyst.  It was 
noted that a VA examination in February 1976 had shown a 
nodule underneath the scar from previous surgery.  
Ultimately, the growth had been removed by the veteran's 
private physician, and a diagnosis of carcinoma of the right 
parotid gland had been confirmed.  The Board concluded that 
either the growth the veteran had removed from his neck 
during service, or the recurrent growth, represented the 
onset of the carcinoma of the parotid gland that was 
ultimately surgically removed in January 1977.  The Board 
accordingly granted service connection for residuals of the 
resection of the right parotid gland.  

In a November 1980 rating action, the regional office 
implemented the Board's decision and established service 
connection for residuals of the resection of the tumor of the 
right parotid gland for carcinoma.  The condition was rated 
100 percent disabling under Diagnostic Code 7343, effective 
from March 15, 1977.  The evaluation was reduced to zero 
percent, effective January 26, 1978.  The 10 percent 
evaluation for the keloid scar on the right side of the neck 
was restored.  

The veteran was afforded a VA examination for scars in 
February 1994.  He complained of soreness over the surgical 
scar.  Examination of the right submandibular area showed a 
scar about 8 centimeters in length extending from the 
postauricular area into the right submandibular area.  There 
was tenderness with deep palpation over the scar.  The 
veteran had a full range of motion of the neck, and muscle 
strength was good against resistance.  There was no sign of 
erythema or infection of the scar.  

In April 1996, the veteran was again afforded a VA 
dermatological examination.  He reported a slight soreness 
over the scar area.  Examination showed a scar on the right 
lateral neck resulting from the excision of the parotid gland 
carcinoma.  The scar was superficial with no keloid formation 
and no inflammation or swelling.  The scar was not tender.  
There was no limitation of function of the affected part.  
The diagnosis was benign scar on the right neck from 
resection of the parotid gland carcinoma.  

The veteran was afforded a VA gastrointestinal examination in 
April 1996.  He denied having any problems currently or in 
the past with alimentary appendages.  On examination, the 
liver was not enlarged and the abdomen was flat, soft and 
without tenderness.  Bowel sounds were present.  There was no 
abdominal discomfort.  There was no food intolerance, no 
anorexia, no malaise and no diarrhea.  His weight had 
remained the same.  The diagnosis was that there had been no 
history of any problems with alimentary appendages.  

In September 1997, the veteran submitted a claim for an 
increased rating for residuals of the resection of the right 
parotid gland.  

During the February 1999 regional office hearing, the veteran 
related that since the resection of the parotid gland, he had 
noticed a loss of the sense of taste.  He stated that he had 
had a weight loss.  He reported pain on the right side by his 
ear and down his neck.  He indicated that after eating 
certain foods he sweated.  He related that to his knowledge 
the cancer had never returned.  He stated that he was not 
under any specific treatment for residuals of the parotid 
gland resection.  He related that when he attempted to eat 
bread, the bread would not go down.  He stated that he could 
no longer tolerate spicy food.  

The veteran was afforded a VA examination in March 1999.  It 
was noted that he had had a resection of the parotid gland 
and that since that time he had been asymptomatic.  He denied 
having any pain of the right neck and mandible.  On 
examination, there was the presence of a benign residual scar 
on the right side below the ear down to the angle of the 
mandible and neck area.  No tenderness was noted on the 
examination.  There was no muscle weakness.  There was no 
paresthesia and no weakness of the right muscle of the face 
and no asymmetry.  His speech was good, and he was able to 
swallow food well.  He was able to move his tongue very well.  
The mouth and mucosa were moist.  

The diagnosis was resection of the parotid gland with 
residual benign scar.  It was stated that no muscle weakness 
or paresthesia was noted on the examination and that 
examination of the tongue and mouth was normal.  

In his June 1999 statement, Dr. Smith indicated that the 
veteran's neck was remarkable for the widened scar on the 
right side of the neck consistent with the parotidectomy and 
neck dissection.  There were no masses or adenopathy present.  
There was no evidence of any residual or recurrent tumor.  

Malignant new growths of the digestive system, exclusive of 
skin growths, warrant a 100 percent evaluation.  This 100 
percent evaluation will be continued for one year following 
the cessation of surgical, X-ray, anti-neoplastic 
chemotherapy, or other therapeutic procedures.  At that 
point, if there has been no local recurrence or metastasis, 
the rating will be made on the basis of residuals.  38 C.F.R. 
§ 4.114, Diagnostic Code 7343.  

In this case, the record reflects that in 1975 during 
service, the veteran had a growth on the right side of his 
neck excised.  The growth was diagnosed at that time as a 
sebaceous cyst.  He later had a recurrence of the tumor, and 
in January 1977 excision of a recurrent tumor of the right 
parotid gland was performed at a private hospital.  A biopsy 
showed carcinoma of the right parotid gland.  In June 1980, 
the Board granted service connection for residuals of the 
resection of the right parotid gland for carcinoma and in a 
November 1980 rating action, the regional office assigned a 
100 percent evaluation for that condition under the 
provisions of Diagnostic Code 7343 for the period from March 
1977 until January 1978, when the evaluation was reduced to 
zero percent.  

The record does not indicate that there has been any 
recurrence of carcinoma since the resection of the right 
parotid gland.  When the veteran was most recently examined 
by VA in March 1999, there was a scar resulting from the 
parotid gland surgery below the right ear down to the angle 
of the mandible and neck area.  No tenderness was noted on 
the examination.  There was no muscle weakness and no 
paresthesia.  There was no asymmetry.  It was indicated that 
the veteran's speech was good and that he was able to swallow 
food well.  He was also able to move his tongue very well, 
and the mouth and mucosa were moist.  Thus the findings on 
the VA examination do not indicate any significant residual 
disability resulting from the right parotid gland disability.  

During the February 1999 regional office hearing, the veteran 
maintained that he had soreness involving his neck, and the 
June 1999 statement by Dr. Smith indicated that the veteran 
complained of residual pain in the area of the dissection.  
However, service connection has been granted for a keloid 
scar on the right side of the neck resulting from the 
surgery, and the scar has been evaluated as 10 percent 
disabling, which is the only evaluation provided under 
Diagnostic Code 7804 for scars that are tender and painful on 
objective demonstration.  Thus, the veteran is being 
compensated for the residual scar from the right parotid 
gland surgery.  The evidence does not establish that he has 
any other significant disability resulting from the resection 
of the right parotid gland tumor for carcinoma, and a 
compensable evaluation based on other residual disability 
would not be in order.  

The Board has carefully reviewed the entire record in this 
case regarding the veteran's claim for a compensable 
evaluation for residuals of the resection of the right 
parotid gland tumor for carcinoma; however, the Board does 
not find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for colds and a sinus disability due to 
residuals of a resection of a right parotid gland tumor, 
poorly differentiated carcinoma, is denied.  

An increased (compensable) evaluation for residuals of a 
resection of a right parotid gland tumor, poorly 
differentiated carcinoma, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

